       Case 3:18-cv-05546-EMC Document 82 Filed 11/26/18 Page 1 of 5



 1   Tom Kayes (pro hac vice application forthcoming)
     tk@kellerlenkner.com
 2   KELLER LENKNER LLC
     150 N. Riverside Plaza, Suite 4270
 3
     Chicago, Illinois 60606
 4   Tel: (312) 741-5220

 5   Counsel for Defendants Warren Postman
     And Keller Lenkner LLC
 6
                                  UNITED STATES DISTRICT COURT
 7                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
 8
 9    DIVA LIMOUSINE, LTD., individually and                 No. 3:18-cv-05546-EMC
      on behalf of all others similarly situated,
10                                                           No. 3:18-cv-06978
                              Plaintiff,
11                                                           DEFENDANT KELLER LENKNER
                 v.                                          LLC AND WARREN POSTMAN’S
12                                                           ADMINISTRATIVE MOTION TO
      UBER TECHNOLOGIES, INC. et al.,                        CONSIDER WHETHER CASES
13
                                                             SHOULD BE RELATED
14                            Defendants.
                                                             Location: Courtroom 5
15    This Motion Relates to:                                Judge:    Hon. Edward M. Chen
      Lyft, Inc. v. Warren Postman and Keller
16    Lenkner LLC, Case No. 3:18-cv-06978
17

18           Warren Postman represented the U.S. Chamber of Commerce in a preemption challenge to
19   a Seattle ordinance allowing for-hire drivers to unionize. Dkt. 40 at 1.1 The ordinance applied only
20   to independent contractors, and no party to the Seattle litigation ever argued that Uber or Lyft
21   drivers were employees rather than independent contractors. See Dkt. 66-3 at 19 (Seattle court
22   rejecting Chamber’s preemption argument because “the Chamber’s claim of Garmon pre-emption
23   is not tethered to the facts alleged. Because no party has asserted that for-hire drivers are employees,
24   the issue will not be considered or resolved in this litigation.”). Uber was a co-plaintiff in that case.
25   Dkt. 40 at 3. Lyft was not a party to the litigation, but it collaborated behind the scenes with the
26
27           1
              “Dkt.” cites are to the docket in this case, Diva Limousine v. Uber Technologies, Inc. et
     al., No. 18-cv-5546. “Lyft Dkt.” cites are to the docket in Lyft, Inc. v. Postman et al., No. 18-cv-
28   6978.
                                                                           DEFENDANTS’ ADMINISTRATIVE
                                                                               MOTION TO RELATE CASES
                                                                                CASE NO. 18-CV-05546-EMC
        Case 3:18-cv-05546-EMC Document 82 Filed 11/26/18 Page 2 of 5



 1   Chamber, Uber, and various other Chamber members, donors, and trade associations. Lyft Dkt. 1
 2   ¶ 4; Dkt. 58 ¶¶ 37-38; Lyft Dkt. 4-2 ¶¶ 10-12.
 3            In June 2018, Mr. Postman joined Keller Lenkner LLC. After Mr. Postman joined the firm,
 4   Keller Lenkner served demands for arbitration against Uber and Lyft on behalf of individual drivers
 5   alleging misclassification and seeking unpaid wages and other relief. Dkt. 40 at 2, n.3; Lyft Dkt. 1
 6   ¶ 79. Keller Lenkner also filed this case against Uber on behalf of Diva Limousine, Ltd., alleging
 7   unfair competition enabled by driver misclassification. Dkt. 1 ¶ 1.
 8            In the Diva case, Uber moved to disqualify Keller Lenkner based on Mr. Postman’s work
 9   for the Chamber on the Seattle litigation. Dkt. 40 at 16-17. In its motion, Uber argues that Keller
10   Lenkner should be disqualified because the Seattle litigation is substantially related to the Diva
11   case, as both supposedly involve the classification of Uber’s drivers. Id. Lyft now raises the exact
12   same theory—but instead of moving to disqualify Keller Lenkner in arbitration, Lyft has sued
13   Keller Lenkner and Mr. Postman, alleging tort theories predicated on the alleged conflict and
14   seeking to enjoin Keller Lenkner and Mr. Postman from representing any client adverse to Lyft on
15   misclassficiation. Lyft Dkt. 1 ¶ 98.
16            Lyft’s new case is related to Diva under Local Rule 3-12. Cases are related under the rule
17   if “(1) The actions concern substantially the same parties, property, transaction or event; and (2) It
18   appears likely that there will be an unduly burdensome duplication of labor and expense or

19   conflicting results if the cases are conducted before different Judges.” Civil L.R. 3-12(a). Both

20   criteria are satisfied here.

21            First, the Diva and Lyft cases concern the same parties and event—namely, Uber, Lyft, the

22   Chamber, and Mr. Postman’s involvement in (and the substance of) the Seattle litigation.

23            Second, review of the Lyft case by another judge would lead to duplication of effort and

24   could produce conflicting results. If the cases are not related, a new judge will be required to
25   duplicate the effort this Court has already expended in Diva in reviewing the facts and law relevant
26   to the alleged conflict. See, e.g., Dkts. 40-46, 55-66, 69-72, 75, 80 (reflecting more than 1,000 pages
27   of briefing and a 92-minute hearing). And having the underlying conflict issue resolved by separate
28   judges would raise the possibility of “conflicting results.”
                                                                         DEFENDANTS’ ADMINISTRATIVE
                                                                             MOTION TO RELATE CASES            D
                                                      -2-                     CASE NO. 18-CV-05546-EMC
     61489912.3
        Case 3:18-cv-05546-EMC Document 82 Filed 11/26/18 Page 3 of 5



 1            Based on a straightforward application of Local Rule 3-12, the Diva and Lyft cases should
 2   be deemed related.
 3            That the Diva case involves issues and claims beyond the role of Uber, Lyft, and Mr.
 4   Postman in the Chamber’s Seattle litigation does not undermine the benefits of relating the Lyft
 5   case to the Diva case. Lyft’s claims turn directly on the existence and scope of an alleged
 6   confidential relationship among Uber, Lyft, and the Chamber, as well as the relationship between
 7   the Seattle litigation and driver-misclassification claims. This Court’s work in Diva will create
 8   substantial efficiencies in the Lyft case, regardless of the fact that the Court will, in all events, need
 9   to resolve other issues in Diva. Courts in this district have related cases even if they featured
10   “slightly differing parties” and claims, where doing so resulted in efficiency in assessing subsidiary
11   legal or factual questions. Our Children’s Earth Found. v. Nat’l Marine Fisheries Serv., No. 14-
12   cv-1130, 2015 WL 4452136, at *12 (N.D. Cal. July 20, 2015) (relating a later-filed case that
13   “involve[d] slightly differing parties, a differing underlying FOIA request, and . . . raised [an issue
14   that was] unrelated to the issues raised in the other cases already before the Court” because the
15   evidence presented in the earlier cases could be significant to the claim in the later case).
16   Accordingly, the Admininstrative Motion should be granted.
17   Dated: November 26, 2018                        Respectfully submitted,
18                                                   /s/ Tom Kayes
                                                     Tom Kayes
19
                                                     KELLER LENKNER LLC
20                                                   150 N. Riverside Plaza, Suite 4270
                                                     Chicago, Illinois 60606
21                                                   Tel: (312) 741-5220

22                                                   Counsel for Defendants
23

24
25
26
27
28
                                                                           DEFENDANTS’ ADMINISTRATIVE
                                                                               MOTION TO RELATE CASES             D
                                                      -3-                       CASE NO. 18-CV-05546-EMC
     61489912.3
       Case 3:18-cv-05546-EMC Document 82 Filed 11/26/18 Page 4 of 5



 1                                      [PROPOSED] ORDER
 2          Having considered Defendants’ motion to relate Lyft v. Postman et al, No. 3:18-cv-06978,
 3   to Diva Limousine Ltd. v. Uber Technologies, Inc., et al, No. 3:18-cv-05546, and good cause
 4   appearing therefore, the Court hereby GRANTS the motion.
 5   Dated: ______________________, 2018.               SO ORDERED.
 6
 7
                                                        _______________________________
 8                                                      Hon. Edward M. Chen
 9                                                      United States District Judge

10
11
12
13
14
15
16
17

18

19
20
21
22
23

24
25
26
27
28
                                                                     DEFENDANTS’ ADMINISTRATIVE
                                                                         MOTION TO RELATE CASES
                                                                          CASE NO. 18-CV-05546-EMC
        Case 3:18-cv-05546-EMC Document 82 Filed 11/26/18 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2            I certify that I caused the foregoing document to be served on all ECF-registered counsel of

 3   record via the Court’s CM/ECF system.

 4   Dated: November 26, 2018.

 5
 6                                                  /s/ Tom Kayes

 7
 8
 9
10
11
12
13
14
15
16
17

18

19
20
21
22
23

24
25
26
27
28
                                                                        DEFENDANTS’ ADMINISTRATIVE
                                                                            MOTION TO RELATE CASES           D
                                                     -2-                     CASE NO. 18-CV-05546-EMC
     61489912.3
